 
 
I 
111th CONGRESS
2d Session
H. R. 5403 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2010 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to temporarily adjust the reimbursement rates for TRICARE claims in Alaska. 
 
 
1.Temporary adjustment of reimbursement rates for TRICARE claims in Alaska 
(a)TRICARE ratesNotwithstanding section 1079(h) of title 10, United States Code, during the period beginning on October 1, 2010, and ending on September 30, 2012, the Secretary of Defense shall ensure that payment for a charge for services by an individual health care professional (or other noninstitutional health care provider) located in Alaska for which a claim is submitted under a plan contracted for under section 1079(a) of such title shall be equal to an amount determined to be appropriate, to the extent practicable, in accordance with the same reimbursement rules as apply to payments for similar services under the VA Alaska Fee Schedule used by the Secretary of Veterans Affairs pursuant to section 17.56(d) of title 38, Code of Federal Regulations. 
(b)ReportNot later than April 1, 2012, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code), a report on the rates for reimbursing TRICARE claims in Alaska, including a comparison of the rates paid during the period described in subsection (a) and the rates paid before such period.  
 
